﻿Please allow
me to preface my indication by indicating to this
Assembly the regret of my Head of Government and of
my Foreign Minister, who could not join us on this
occasion due to pressing domestic electoral
commitments.
I would wish, on behalf of the Government and
people of the Republic of Trinidad and Tobago, to
extend to Mr. Kavan our most sincere congratulations
on his election to the presidency of the General
Assembly at its fifty-seventh session. We are convinced
that, under his enlightened guidance, we will address
with determination and courage the issues that confront
the international community.
We would also wish to express at this time our
deep appreciation to his predecessor, Mr. Han Seung-
soo, President of the Assembly at its fifty-sixth session,
for the courageous leadership which he displayed in
bringing that session to a successful conclusion under
difficult and trying circumstances.
To the Secretary-General, Mr. Kofi Annan, we
wish to place on record our appreciation for his
relentless commitment to the cause of peace, security
and development and for his tireless efforts in
achieving the goals of this world body.
The delegation of Trinidad and Tobago extends a
warm welcome to Switzerland on its becoming the
190th State Member of the United Nations and looks
forward in the not-too-distant future to the admission
of Timor-Leste into our United Nations family.
The maintenance of international peace and
security, together with the promotion of economic
progress and the achievement of social justice for
peoples all over the globe, are the pillars on which this
Organization was founded more than half a century
ago. These goals remain as valid today, and even more
so, as when our founding fathers created this
Organization.
As Governments, therefore, and as Member
States of the United Nations, it is incumbent upon us,
the international community as a whole, to reaffirm
constantly, by word and deed, our faith in and
commitment to the fundamental purposes and
principles of the United Nations, particularly in the
area of international peace and security. In this field,
the Security Council, charged as it is with primary
responsibility under the Charter for the maintenance of
international peace and security, must be allowed to
fully play its fundamental role, as it did in confronting
the challenge posed to the international community by
the terrorist acts committed in this very city on 11
September 2001.
Trinidad and Tobago remains committed to
working with the Counter-Terrorism Committee
established by Security Council resolution 1373 (2001)
in order to do our part to eradicate the scourge of
terrorism from our world.
On 31 August 1962, some 40 years ago, Trinidad
and Tobago became an independent State and
immediately thereafter joined this universal body. We
in Trinidad and Tobago recognize and appreciate the
role that the United Nations has played in promoting
fundamental human rights and freedoms, the
international rule of law, the peaceful settlement of
disputes, the right to self-determination and the
sovereign equality of States. Without proper
observance by all States, large and small, of these basic
principles, the world would most certainly have been a
more challenging place for us all.
It is in that context that Trinidad and Tobago
views with increasing concern the continued absence of
a just and lasting peace in the Middle East. It is clear
that peace will continue to elude that region unless all
parties concerned demonstrate unequivocally the will
to collaborate with a view to achieving the vision set
out in Security Council resolution 1397 (2002).
The maintenance of international peace and
security is a sine qua non for the achievement of our
economic and social development goals. It is against
this background that Trinidad and Tobago, as a small
State and as a developing country, supports all efforts
made through the international conferences and special
sessions held within the framework of the United
Nations to address the international social agenda in
pursuit of integral human development worldwide.
Some of those include the special session on HIV/
AIDS, the International Conference on Financing for
Development, the Second World Assembly on Ageing,
the special session on children and the just concluded
World Summit on Sustainable Development, all of
which have not only recognized the concerns of the
more vulnerable groups within our societies, but have
30

also identified various policy alternatives through
which those concerns can be addressed.
There can, in fact, be no meaningful development
if significant segments of our populations are allowed
to remain in a state of increasing vulnerability. As a
result, Trinidad and Tobago participated fully in the
work of the Second World Assembly on Ageing, the
special session on children and the special session on
HIV/AIDS.
It is our hope that the adoption of the Political
Declaration and the Madrid International Plan of
Action on Ageing, as well as the Declaration and Plan
of Action emerging from this year's special session on
children, will serve as the basis for the development of
policies at the national level to deal with the problems
faced by these two vulnerable groups in our societies.
For its part, the Government of Trinidad and Tobago
has recently completed a draft national policy on
ageing that will address the principal concerns of our
ageing population.
The HIV/AIDS pandemic continues to hamper the
economic and social development of our Caribbean
region, affecting as it does the most economically
active and productive segments of our societies. My
Government has sought to incorporate this issue as a
matter of priority into its national strategic planning
process. It is virtually impossible, however, for any one
country unilaterally to deal effectively with this public
health issue. For that reason, Trinidad and Tobago is
committed to participating fully in all relevant regional
and international initiatives.
In that regard, member States of the Caribbean
Community (CARICOM) were among the first to
translate the global commitments undertaken at the
special session on HIV/AIDS into regional targets
when, in 2001, our Governments adopted the Nassau
Declaration on Health, which identified priorities for
action and partnership in addressing this global health
issue. However, assistance is urgently needed to boost
these national and regional initiatives. We consider
timely the launching of the Global Fund to Fight HIV/
AIDS, Tuberculosis and Malaria. We hope that through
this Fund, Governments will be further empowered in
their efforts to implement measures aimed at the
eventual eradication of these diseases.
As a country which falls within the category of
small island developing States, Trinidad and Tobago
feels obliged to make reference to the tendency in the
international community to underestimate the
phenomenon of vulnerability, both as a condition of
size and stage of development. Small island developing
economies are by definition vulnerable, and in a global
village, where negative occurrences in one sphere can
have a ripple effect in others, the implications for us all
are as real as they are apparent. The lack of inherent
capacity, technology and technical know-how limits the
adaptive capacity of small island developing States to
cope with the challenges that they face, including
global environmental problems such as climate change,
biodiversity and land degradation.
As we engage in efforts at the international level
to achieve environmentally sound economic
development, Trinidad and Tobago remains cautious in
the light of the dismal record regarding the
implementation of commitments made at the Rio
Summit, 10 years ago. That Summit concluded with the
signing of two conventions, one on climate change and
the other on biodiversity, together with the adoption of
Agenda 21.
It continues to concern us that emissions of
greenhouse gases have increased worldwide and that
climate change is occurring at a faster rate than
previously estimated, especially since small island
developing States are disproportionately vulnerable to
the impact of climate change, while being responsible
for a minuscule proportion of such emissions. Trinidad
and Tobago therefore urges that decisive action be
taken to ensure that the Kyoto Protocol comes into
force as early as possible, as that is the only existing
international instrument that addresses these problems.
We therefore welcome the political commitment given
by the leaders of some key industrialized countries to
ratify this Protocol in the near future.
It would seem, however, that progress under
Agenda 21 has been limited primarily by lack of
funding and capacity, which has resulted in the
widening of the gap between the attainment of
sustainable development and the alleviation of poverty.
Trinidad and Tobago is therefore pleased that the
recently concluded World Summit on Sustainable
Development, held in Johannesburg, South Africa,
agreed to specific targets in areas such as water and
sanitation, health, biodiversity loss, restoration of
depleted fish stocks and chemicals.
The fact that the Johannesburg Summit achieved
a greater synthesis and integration of the three pillars
31

of sustainable development, namely, the social,
economic and environmental, is also a welcome
development. The enormous challenges that these
issues collectively pose provide a profound insight into
the magnitude of the task faced by developing
countries in their quest for sustainable development.
The real test of whether Johannesburg was a success
will, however, come in the months and years ahead as
we seek to implement the commitments made by
Member States.
We must build on the momentum of the World
Summit on Sustainable Development and ensure that
our future course of action guarantees the outcomes
envisaged in the Plan of Implementation and the
Political Declaration emanating from that Summit. It is
in this respect that Trinidad and Tobago would
therefore expect that a priority of this Assembly would
be a decision to convene an international conference in
2004 to review the implementation of the Barbados
Plan of Action for the Sustainable Development of
Small Island Developing States, and more so in view of
the growing recognition by the international
community of the special and vulnerable situation of
these countries.
Additionally, the Assembly may wish to note that
some of these smaller economies continue to be faced
by circumstances such as onerous debt-servicing
schedules, lack of access to new finance and obstacles
in penetrating non-traditional markets, which negate all
their efforts aimed at economic advancement.
It is for this reason that Trinidad and Tobago
looks forward to the early implementation of the
enhanced Heavily Indebted Poor Countries Debt
Initiative and other United Nations initiatives aimed at
alleviating the economic burdens faced by many low-
and middle-income countries. These countries are
being asked to service debts and at the same time to
fulfil their commitments to the Millennium
development agenda. In this regard, we welcome the
recent appointment by the Secretary-General of a High
Representative for the Least Developed Countries,
Landlocked Developing Countries and Small Island
Developing States. Trinidad and Tobago looks forward
to working with the High Representative to ensure the
effective discharge of his mandate, particularly as it
relates to small island developing States.
Another noble attempt conceptualized within the
United Nations framework was the International
Conference on Financing for Development, held in
Monterrey earlier this year. Trinidad and Tobago is
heartened by the outcome of that Conference that
defined the necessary actions for addressing some of
the more pressing problems faced by developing
countries in the areas of mobilizing domestic and
international resources for development, international
trade, financial and technical cooperation for
development and external debt. My delegation
therefore urges this Assembly to endorse the Monterrey
Consensus as adopted by that Conference.
At the regional level, Trinidad and Tobago is
engaged in joint efforts with its Caribbean Community
(CARICOM) partners to assume responsibility for the
management of our developing economies. At a
Special CARICOM Summit held last month,
CARICOM leaders mandated that a regional
stabilization fund should be created within the
framework of a long-term economic transformation
programme. The purpose of the fund will be to provide
regional economies with the necessary financial
resources to respond to current and long-term
economic difficulties. This regional financial
cooperation programme is intended to augment
budgetary resources available to member States of the
Community from both domestic sources and
multilateral institutions.
Trinidad and Tobago remains committed to the
international rule of law and to justice for all. Our role
in the reintroduction into the international agenda of
the idea of the creation of a permanent International
Criminal Court in 1989 is well known. And, since that
time, Trinidad and Tobago has not ceased to promote
support for that Court, both regionally and
internationally. It continues to be the hope of my
Government that at the Review Conference of 2009,
the crimes of drug-trafficking and terrorism will also
be included within the jurisdiction of the Court.
It is noteworthy that many States regard the
Rome Statute of the International Criminal Court as the
single most important international instrument since
the adoption of the United Nations Charter. The
successful conclusion of the first meeting of the
Assembly of States Parties to the Statute last week was
a positive step towards the operational phase of the
Court, which now stands as a permanent warning to
would-be perpetrators of the crimes within its
jurisdiction that impunity will no longer be tolerated by
the international community and that justice will be
32

assured to their victims. In the election of judges to
that Court, Trinidad and Tobago would, as a small
State, consider it an honour to have one of its nationals
elected in order to continue its contribution to the cause
of international criminal justice.
But justice for all victims of the most heinous
crimes of genocide, war crimes and crimes against
humanity will only be assured when this most recently
created International Criminal Tribunal gains the
widest possible acceptance. We therefore encourage
those States that have not yet done so to ratify or
accede to the Statute.
In order to ensure that the Court will truly
achieve the goals for which it was established, the
States Parties must stand together in their efforts to
preserve the integrity of the Statute to which they have
committed themselves and must, with one accord,
resist any attempts to undermine the effectiveness and
independence of the Court.
In conclusion, the issues which I have raised in
this forum today point to the need for the globalization
of genuine commitment to the resolution of the
problems that currently confront our international
community. What is required therefore is a greater
sense of shared commitment to the fundamental
purposes and principles of the United Nations in the
face of new and ominous threats to global peace and
security; to the vision of a world free from poverty,
hunger and disease; and to an international
organization fully charged by its Member States with
the political will to tackle frontally all the challenges
that pose threats to the very survival of mankind.
Trinidad and Tobago, forty years after joining the
United Nations, renews before the Assembly its firm
commitment to abide fully by the purposes and
principles of the United Nations Charter and to make
its contribution to the economic and social progress of
peoples the world over.